WALLER, J.
It appears from the complaint that the children named therein were committed to the New London County Home by the defendant Town on or before February 4th, 1933, by reason of the fact that they were uncared for or neglected pauper children and were placed out in the plaintiff Town by the Bureau of Child Welfare for the New London County Home and were educated by the plaintiff Town during the years 1933 and 1934.
At the time of the commitment the Statute law provided that the Town on which the children were dependent should reimburse the Town in which the children attended school for a certain portion of the expense of maintaining the school.
General Statutes, Section 1016.
At the time of said commitment the Statute law also provided that whenever the Town shall wholly maintain the schools which the children from the County Home attend the total cost of the education of such children shall be paid by the County Commissioners to such Town.
Section 706c, 1935 Cumulative Supplement to the General Statutes.
It appears therefore that the children in question obtained their paupers’ status by the above cited statutes in force at the time they first applied for relief.
City of Bridgeport vs. Town of Greenwich, 116 Conn. 537.
It is true that in 1933 the General Assembly enacted a law providing “The school expense of any child placed out from a County Home shall be paid by the Town from which he was committed.”
Section 334c, Sub-division (e), 1935 Cumulative Supplement to the General Statutes.
*256As it is not alleged nor does it appear from the complaint that the children in question were dependent upon the defendant Town for support, and as Section 334c, Sub-division (e) of the 1935 Cumulative Supplement to the General Statutes did not become effective until after the commitment in question, the complaint does not state a cause of action against the defendant Town of Colchester, and the demurrer is there' fore sustained.